DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to the application filed on 2/22/2021.
Claims 15-19 and 28-30 (Group II) have been withdrawn due to Election Restriction in the Restriction/Election document mailed on 12/23/2020.
Claims 1-14 and 20-27 (Group I) have been examined and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 12-14 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US20200163062A1).
Regarding Claim 1, Takeda discloses a method for wireless communication at a user equipment (UE) (see FIG. 8 depicting a UE in dual connectivity mode, para 120-121), comprising: 
identifying a first plurality of control resources associated with a first transceiver node and a second plurality of control resources associated with a second transceiver node (see FIG. 8, depicting a UE in dual connectivity mode with base station 11 and radio base station 12 representing first and second transceiver node respectively; and at para 44, a user terminal receives a downlink control channel transmitted by each of a plurality of control resource sets/i.e. representing control resources from different transceiver nodes);
selecting, based at least in part on a decoding limit for the UE, a decoding configuration to use for decoding one or more control resources from the first plurality of control resources and one or more resources from the second plurality of control resources (see para 94, three control resource sets CORESETs #1 to #3 are illustrated in FIG. 5, with the highest aggregation level applied to the CORESET #1, and the second highest aggregation level is applied to the CORESET #2…the UE preferentially selects the CORESET #1. Furthermore, as long as the CORESETs #1 and #2 do not exceed the UE capability/i.e. for decoding, the CORESETs #1 and #2 are selected); and 
decoding received control signals received over control resources from the first plurality of control resources and the second plurality of control resources according to the decoding configuration (see para 98, blind decoding is performed on a monitoring occasion of the selected control resource set and DCI for scheduling a PDSCH or a PUSCH is detected; also see para 52-54, FIG. 3A illustrates three control resource sets (CORESETs #1 to #3) - a first control resource set (CORESET #1) is configured to 2 slots (or 2 symbols), and “M” is configured as a setting value and a maximum value of the number of downlink control channel candidates (the number of times of blind decoding) on any monitoring occasion (a slot or a symbol) /i.e. representing the first decoding configuration for the first control resource set, and paragraphs 53-54 disclose similar details regarding the second decoding configuration for the second control resource set (CORESET #2), and the third decoding configuration for the third control resource set (CORESET #3) respectively). 

Regarding Claims 2, 21, Takeda discloses the decoding configuration comprises: selecting to decode, in successive order based at least in part on an identifier associated with each control resource, first control signals received over a first control resource from the first plurality of control resources before second control signals received over a second control resource from the second plurality of control resources (see para 90,  A control resource set whose downlink control channel candidates need to be monitored may be controlled so as to be selected based on an index/i.e. representing an identifier of the control resource set. The UE can select the control resource set of a smaller index from/i.e. representing successive order based at least in part on an identifier, for example, a plurality of control resource sets).

Regarding Claim 3, 22, Takeda discloses the control resources in the first plurality of control resources and the control resources in the second plurality of control resources comprise alternating identifiers for each control resource (see para 90-91, The UE can select the control resource set of a smaller index from/i.e. representing successive order based at least in part on an identifier, for example, a plurality of control resource sets. Selection may be performed by using not only the smallest index but also an index determined according to the given rule/i.e. any rule can be defined, for example a rule for selecting alternating identifiers for each control resource).

Regarding Claims 4, 23, Takeda discloses the decoding configuration comprises: selecting to decode first control signals received over a first control resource of the first plurality of control resources; selecting to decode second control signals received over a second control resource of the second plurality of control resources; and repeating, based at least in part on the decoding limit, the decoding of control signals received over control resources from the first plurality of control resources followed by the decoding of control signals received over control resources from the second plurality of control resources (see FIG. 5 illustrating configuration patterns/i.e. representing repeating, of the numbers of downlink control channel candidates and the left hand column indicating the blind decoding of each control resource set and a maximum blind decoding allowed in the last row, at para 84, FIG. 5 illustrates a state where the maximum value of the number of downlink control channel candidates (the number of times of blind decoding) to be monitored in the given time unit is configured to a combination of control resource sets including the individual control resource sets (CORESETs #1 to #3), and, furthermore, the setting value allocated such that the number of downlink control channel candidates does not exceed the maximum value/i.e. the decoding limit, is configured to each control resource set per combination of the control resource sets).

Regarding Claim 10, Takeda discloses the method of claim 1, further comprising: receiving a signal from the first transceiver node indicating identifiers for the control resources in the first plurality of control resources; and receiving a signal from the second transceiver node indicating identifiers for the control resources in the second plurality of control resources (see para 52-54, FIG. 3A illustrates three control resource sets (CORESETs #1 to #3). The first control resource set (CORESET #1)/i.e. representing the control resource set with the first identifier, and paragraphs 53-54 disclose similar details regarding the second decoding configuration for the second control resource set (CORESET #2), and the third decoding configuration for the third control resource set (CORESET #3) respectively.

Regarding Claim 12, Takeda discloses the method of claim 1, wherein the decoding limit is based on a number of blind decoding limits per slot or a number of control channel elements (CCEs) for channel estimation per defined scheduling unit (see para 44, the user terminal configures the number of downlink control channel candidates in a given time unit (e.g. slot) to a combination of control resource sets, and performs control such that the number of downlink control channel candidates is allocated to each of the control resource sets such that the number of downlink control channel candidates does not exceed a given value per combination of the control resource sets; also see para 46, a downlink control channel candidate set (a plurality of downlink control channel candidates) that needs to be monitored will be also referred to as a search space. Furthermore, the search space is specified by an aggregation level indicating the numbers of Control Channel Elements (CCEs)/Enhanced Control Channel Elements (ECCEs) that compose DCI. Hence, the control resource set to which the number of downlink control channel candidates (the number of times of blind decoding) is configured can be paraphrased as the search space or the aggregation level.).

Regarding Claim 13, Takeda discloses the method of claim 1, wherein the first transceiver node comprises a first transmission/reception point (TRP) and the second transceiver node comprises a second TRP (see FIG. 8 depicting dual connectivity with base station 11 and radio base station 12 representing first and second transceiver node respectively).

Regarding Claim 14, Takeda discloses the method of claim 1, wherein each control resource in the first plurality of control resources and the second plurality of control resources comprises a search space set (see para 46, a downlink control channel candidate set (a plurality of downlink control channel candidates) that needs to be monitored will be also referred to as a search space. Furthermore, the search space is specified by an aggregation level indicating the numbers of Control Channel Elements (CCEs)/Enhanced Control Channel Elements (ECCEs) that compose DCI. Hence, the control resource set to which the number of downlink control channel candidates (the number of times of blind decoding) is configured can be paraphrased as the search space or the aggregation level.).

Regarding Claim 20, Takeda discloses an apparatus for wireless communication at a user equipment (UE) (see FIG. 13, para 192, user terminal), comprising: 
a processor (see FIG. 13, processor), memory in electronic communication with the processor (see FIG. 13, memory in communication with the processor); and 
instructions stored in the memory and executable by the processor (see para 195) to cause the apparatus to: 
identify a first plurality of control resources associated with a first transceiver node and a second plurality of control resources associated with a second transceiver node (see FIG. 8, depicting a UE in dual connectivity mode with base station 11 and radio base station 12 representing first and second transceiver node respectively; and at para 44, a user terminal receives a downlink control channel transmitted by each of a plurality of control resource sets/i.e. representing control resources from different transceiver nodes);
select, based at least in part on a decoding limit for the UE, a decoding configuration to use for decoding one or more control resources from the first plurality of control resources and one or more resources from the second plurality of control resources (see para 94, three control resource sets CORESETs #1 to #3 are illustrated in FIG. 5, with the highest aggregation level applied to the CORESET #1, and the second highest aggregation level is applied to the CORESET #2…the UE preferentially selects the CORESET #1. Furthermore, as long as the CORESETs #1 and #2 do not exceed the UE capability/i.e. for decoding, the CORESETs #1 and #2 are selected); and 
decode received control signals received over control resources from the first plurality of control resources and the second plurality of control resources according to the decoding configuration (see para 98, blind decoding is performed on a monitoring occasion of the selected control resource set and DCI for scheduling a PDSCH or a PUSCH is detected; also see para 52-54, FIG. 3A illustrates three control resource sets (CORESETs #1 to #3) - a first control resource set (CORESET #1) is configured to 2 slots (or 2 symbols), and “M” is configured as a setting value and a maximum value of the number of downlink control channel candidates (the number of times of blind decoding) on any monitoring occasion (a slot or a symbol) /i.e. representing the first decoding configuration for the first control resource set, and paragraphs 53-54 disclose similar details regarding the second decoding configuration for the second control resource set (CORESET #2), and the third decoding configuration for the third control resource set (CORESET #3) respectively). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Seo (WO2013125873A1).
Regarding Claims 5, 24, Takeda does not disclose the details regarding: determining a first identifier associated with the first transceiver node and a second identifier associated with the second transceiver node, wherein decoding the first control signals and the second control signals is based at least in part on the first identifier and the second identifier.
Seo discloses this limitation: see FIG. 15 description, the cell ID obtained from the first synchronization channel SCH can distinguish whether the existing cell is new carrier type NCT, and perform such EPBCH, EPDCCH CSS decryption according to the cell type. That is, can be composed of a cell ID in three ranges as illustrated in Figure 15, when the cell ID belongs to the first range (region A) obtained, the UE performs the conventional operation such as to be decoded to conventional PBCH and two when deriving the cell ID belongs to the second range (region B), but decoding the EPBCH signal for tracking can use a CRS, such as the cell ID that belongs to the third range, which means the NCT (region C), it is possible to decode and use the EPBCH RS (for example, default CSI-RS) for tracking.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so that the decoding is performed based on multiple cell IDs, as taught by Seo, so that the wireless device efficiently performs the initial network entry process based on cell ID (see Seo, advantageous Effects).

Regarding Claims 8, 26, Takeda does not disclose the details regarding: receiving a signal from the first transceiver node indicating a first identifier for the first transceiver node; and receiving a signal from the second transceiver node indicating a second identifier for the second transceiver node.
Seo discloses this limitation: see FIG. 15 description, the cell ID/i.e. first identifier, obtained from the first synchronization channel SCH can distinguish whether the existing cell is new carrier type NCT… deriving the cell ID belongs to the second range (region B)… cell ID that belongs to the third range, which means the NCT (region C).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so  (see Seo, advantageous Effects).

Claims 6-7, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ahn (US20170237524A1).
Regarding Claims 6, 25, Takeda does not disclose the details regarding: the decoding configuration comprises: identifying a number of transceiver nodes communicating control signals to the UE; dividing, based at least in part on the decoding limit, the decoding limit between the transceiver nodes; and selecting, based at least in part on the dividing, to decode control signals received over control resources corresponding to each transceiver node.
Ahn discloses the above limitation: see para 43, KC is a parameter set according to the targeted number of cells. For example, in case of a category of a device supporting carrier aggregation is a category (e.g., categories 6 and 7) of a device supporting two cells supports up to two layers, it is set to KC=2. This means that a maximum soft buffer size is determined for each cell under the assumption that a total bit buffering decoding capability of the device is used by being divided by the two cells.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so that the decoding limit of the UE is divided among cells, based on the number of  (see Ahn, para 14).

Regarding Claim 7, Takeda discloses the method of claim 6, but does not disclose the details regarding: the decoding limit of the UE comprise a first decoding limit associated with the first transceiver node and a second decoding limit associated with the second transceiver node.
Ahn discloses the above limitation: see para 43, a maximum soft buffer size (for the UE) is determined for each cell under the assumption that a total bit buffering decoding capability of the device is used by being divided by the two cells.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so that the decoding limit of the UE is different for different cells, based on the number of cells communicating with the UE, as taught by Ahn, so that the wireless device to which a plurality of cells are configured may effectively manage a reception buffer (see Ahn, para 14).

Claims 9, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Zhang (US20140211717A1).
Regarding Claims 9, 27, Takeda does not disclose details regarding: receiving a signal from a single transceiver node indicating a first identifier for the first transceiver node and a second identifier for the second transceiver node.
Zhang discloses this limitation: see para 54, NR-PSS (Primary Synchronization Signal) for timing/frequency acquisition followed by NR-SSS (Secondary Synchronization Signal) carrying a portion of NR cell IDs followed by NR-TSS (Tertiary Synchronization Signal) or NR- Primary Broadcast Channel (PBCH) carrying another portion of NR cell IDs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so that the cell IDs are signaled by synchronization signal, as taught by Zhang, so as to reduce signaling.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Jitsukawa (US20130303179A1).
Regarding Claim 11, Takeda discloses the method of claim 1, but does not disclose details regarding: receiving a signal from a single transceiver node indicating identifiers for the control resources in the first plurality of control resources and identifiers for the control resources in the second plurality of control resources.
Jitsukawa discloses this limitation: see Claim 3, “… a plurality of the first cells, wherein the base station of the second cell further includes a second control unit that calculates, for each of the first cells, a resource to which a predetermined resource unit of each of the first cells is mapped, based on a wireless parameter of each of the first cells…”
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Takeda, so that a single transceiver node or base station signals resources for all the cells covered by the base station, as taught by Jitsukawa, so as to reduce signaling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEEPA BELUR/Primary Examiner, Art Unit 2472